Exhibit 10.3




INDEMNIFICATION AGREEMENT




THIS INDEMNIFICATION AGREEMENT (the "Agreement") dated as of June 28, 2011, is
by and among Media Technologies, Inc., a Nevada corporation ("Parent"), Our
World Live, Inc., a Nevada Corporation (the "Company"), The MDW and GRW 2000
Irrevocable Trust and The Shawn Wayne 2000 Irrevocable Trust (collectively, the
" Indemnifying Shareholders" and each individually an " Indemnifying
Shareholder").




RECITALS:




WHEREAS, pursuant to that certain Agreement and Plan of Merger dated June 14,
2011 (the “Merger Agreement”) by and among Parent, OWL Acquisition Inc. (“Merger
Sub”), the Company, certain Major Shareholders of the Company (the “Major
Shareholders”) and Michael Williams (as "Shareholders' Representative"), Parent
will acquire the Company via the merger of the Company with and into the Merger
Sub with the Merger Sub continuing as the surviving corporation and as a wholly
owned subsidiary of Parent (the “Merger”);




WHEREAS, pursuant to Article 9., Section 9.2 of the Merger Agreement subject to
the limitations set forth in Section 9.4, with regard to any claim pursuant to
Section 9.2(a), the Indemnifying Shareholders, will jointly and severally
indemnify and hold harmless the Parent, the Surviving Corporation, Merger Sub
and their respective Affiliates, officers, directors, agents, employees,
successors, representatives and assigns (each, a “Buyer Indemnified Party”) from
and against any and all Damages asserted against, resulting to, imposed upon, or
incurred or suffered by any Buyer Indemnified Party, directly or indirectly, as
a result of or arising from any of the following (each, a “Seller Indemnifiable
Claim”):




(a)

any breach or inaccuracy of any representation or warranty by OWL or the Major
Shareholder to Parent and Merger Sub contained in this Agreement, the Schedules
or Exhibits attached hereto, or any agreements, documents or certificates
delivered by any of the Major Shareholders pursuant to this Agreement, ignoring,
for the purposes of determining the inaccuracy or breach thereof, any
qualification as to materiality or Material Adverse Effect contained in such
representation or warranty;




(b)

any breach or violation of any covenant, obligation or agreement by any of the
Major Shareholders or OWL contained in this Agreement, the Schedules or Exhibits
attached hereto, or any agreements, documents or certificates delivered by any
of the Major Shareholders pursuant to this Agreement




(c)

Any liability for Taxes, arising out of the operation of the business of the
Company prior to the Closing Date;








--------------------------------------------------------------------------------



(d)

any brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding made, or alleged to have been made, by any person
with any of the Shareholders (or any person acting on their behalf) in
connection with the transactions contemplated by this Agreement; and




(e)

any actions, claims or suits by, or obligations to Bandcrashers, James Jensen or
James Jensen Consulting, LLC;




WHEREAS, pursuant to Article 9., Section 9.8 of the Merger Agreement in order
provide a mechanism and fund for the payment of any Seller Indemnifiable Claim,
Indemnifying Shareholders shall concurrently with the Closing each deliver one
or more certificates representing an aggregate of 500,000 shares each for a
total of 1,000,000 post-merger shares (the “Indemnity Shares”) of the Parent
Common Stock, 500,000 shares of which shall be registered to the MDW and GRW
2000 Irrevocable Trust and  500,000 shares of which shall be registered to the
Shawn Wayne 2000 Irrevocable Trust along with five (5) duly executed Irrevocable
Stock Power executed in blank in favor of the Parent, with signatures Medallion
Guaranteed.  




WHEREAS, in as a condition of the Merger Agreement, the Indemnifying
Shareholders are executing this Agreement.




NOW, THEREFORE, to effect the transactions contemplated hereby and in
consideration of the mutual covenants, representations, warranties and
agreements hereinafter set forth, and intending to be legally bound hereby, the
parties agree as follows:




1.

Indemnification by the Shareholders.  The Indemnifying Shareholders shall,
jointly and severally, indemnify and hold harmless the Parent, the Company and
their representatives, stockholders, controlling persons and affiliates (the
"Indemnified Group") from any and all liabilities, losses, claims, damages,
costs and expenses (including reasonable attorneys', consultants' and
accountants' fees and other expenses and costs of litigation) paid by any member
of the Indemnified Group or which a Member of the Indemnified Group is obligated
to pay, whether or not involving a third party claim, arising out of or
resulting directly or indirectly from any claim relating to:




(a)

any breach or inaccuracy of any representation or warranty by OWL or the Major
Shareholder to Parent and Merger Sub contained in the4 Merger Agreement, the
Schedules or Exhibits attached hereto, or any agreements, documents or
certificates delivered by any of the Major Shareholders pursuant to this
Agreement, ignoring, for the purposes of determining the inaccuracy or breach
thereof, any qualification as to materiality or Material Adverse Effect
contained in such representation or warranty;




(b)

any breach or violation of any covenant, obligation or agreement by any of the
Major Shareholders or OWL contained in the Merger Agreement, the Schedules or
Exhibits attached hereto, or any agreements, documents or certificates delivered
by any of the Major Shareholders pursuant to the Merger Agreement;





Page 2 of 5




--------------------------------------------------------------------------------




(c)

Any liability for Taxes, arising out of the operation of the business of the
Company prior to the Closing Date;




(d)

any brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding made, or alleged to have been made, by any person
with any of the Shareholders (or any person acting on their behalf) in
connection with the transactions contemplated by the Merger Agreement; and




(e)

any actions, claims or suits by, or obligations to Bandcrashers, James Jensen or
James Jensen Consulting, LLC.




2.

Method of Indemnification.




(a)

In order provide a mechanism and fund for the payment of any Seller
Indemnifiable Claim, the Indemnifying Shareholders agree that concurrently with
the Closing of the Merger to each deliver one or more certificates representing
an aggregate of 500,000 shares each for a total of 1,000,000 post-merger shares
(the “Indemnity Shares”) of the Parent Common Stock, 500,000 shares of which
shall be registered to the MDW and GRW 2000 Irrevocable Trust and  500,000
shares of which shall be registered to the Shawn Wayne 2000 Irrevocable Trust
along with five (5) duly executed Irrevocable Stock Power executed in blank in
favor of the Parent, with signatures Medallion Guaranteed.  




(b)

In the event of a valid or settlement Seller Indemnifable Claim, the Parent
shall have the right to cancel such number of the Indemnity Shares which value
is equal to the amount of the Seller Indemnifiable Claim, and such cancellation
shall be made equally from the shares held by each of the Indemnifying
Shareholders. For the purpose of this Section the value of one (1) Indemnity
Share shall be fifty percent (50%) of the average of the closing bid and closing
ask of the Parent’s Common Stock, as report by the OTCBB, on the date that such
Seller Indemnifiable Claim is determined to be valid or settled.




(c)

Provided that no claim has been made with the six (6) month period following the
Closing, at the end of said six (6) month period 50% of each of the Indemnity
shares shall be return to each of Indemnifying Shareholders.  If there has been
any claim due said period, or there is a pending Claim, then no such shares
shall be released until all of such pending or threatened claims have been fully
resolved.




(d)

Provided that no claim has been made with the twelve (12) month period following
the Closing, at the end of said twelve (12) month period all, or any balance of
the Indemnity shares shall be return to each of Indemnifying Shareholders.  If
there has been any claim due said period, or there is a pending Claim, then no
such shares shall be released until all of such pending or threatened claims
have been fully resolved.





Page 3 of 5




--------------------------------------------------------------------------------




3.

Additional Terms.  The terms and conditions set forth in Article 9., of the
Merger Agreement are incorporated into this Agreement and shall be deemed a part
hereof.






















Signature page follows








Page 4 of 5




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.







 

 

 

 

OUR WORLD LIVE, INC.

 

 

 

 

/s/ Bryant D. Cragun

 

 

By: Bryant D. Cragun

 

 

Its:  Secretary

 

 

 

 

 

 

 

 

MEDIA TECHNOLOGIES, INC.

 

 

 

 

/s/ Bryant D. Cragun

 

 

By:  Bryant D. Cragun

 

 

Its:  President

 

 

 

 

 

 

 

 

INDEMNIFYING SHAREHOLDERS

 

The MDW and GRW 2000 Irrevocable Trust

 

 

 

 

/s/ Michael Williams

 

 

By: Michael Williams

 

 

Its: Trustee

 

 

 

 

 

 

 

 

The Shawn Wayne 2000 Irrevocable Tru

 

 

 

 

/s/ Shawn Wayne

 

 

By: Shawn Wayne

 

 

Its: Trustee

 








Page 5 of 5


